—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered July 1, 1992, convicting him of escape in the first degree, robbery in the first degree (two counts), and unlawful imprisonment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s speculative claims regarding possible bias which may have resulted from preindictment publicity surrounding the case are not jurisdictional in nature and thus were forfeited by his plea of guilty (see, People v Taylor, 65 NY2d 1; People v Di Raffaele, 55 NY2d 234; People v Gerber, 182 AD2d 252; People v Nelson, 173 AD2d 205; People v Martin, 145 AD2d 440; People v Bowen, 122 AD2d 64). In any event, the defendant has failed to make the requisite preliminary showing that he suffered actual prejudice due to media coverage (see, United States v Burke, 700 F2d 70, cert denied 464 US 816; United States v Myers, 510 F Supp 323; United States v Mandel, 415 F Supp 1033; People v King, 48 AD2d 457; People v Hussein, 150 Misc 2d 119), and our in camera review of the Grand Jury minutes reveals that the grand *453jurors were appropriately instructed on this issue and that no evidence of bias existed. Sullivan, J. P., Lawrence, O’Brien and Santucci, JJ., concur.